

Exhibit 10.9
CHIEF SCIENTIFIC OFFICER CONSULTING AGREEMENT
This Chief Scientific Officer Consulting Agreement (“Consulting Agreement”) is
entered into as of March 6, 2020, by and between Salarius Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and Bruce McCreedy, Ph.D.
(“Consultant”), effective generally as of the Effective Date (as defined below)
except as otherwise expressly provided below.
1.Consulting Services, Fees, Other Compensation and Expenses. During the
Consulting Period, Consultant will provide the Company with the consulting
services described in Exhibit A (the “Services”), attached hereto and
incorporated herein for all purposes. In the performance of the Services,
Consultant will be assisting the Company by serving as its acting Chief
Scientific Officer (“Acting CSO”) and will assist as needed in guiding and
directing the Company’s research and development activities (such consulting
activities comprising the “Project,” as more fully defined in Exhibit A).
Consultant will not have any authority to obligate the Company in any way absent
specific direction and approval to do so from the Company’s Chief Executive
Officer (the “CEO”) or his designee. In exchange for the Services, the Company
will pay Consultant the fees, other compensation and certain related expenses
also described in Exhibit A. Provided, however, that during the term of this
consulting agreement, aggregate compensation paid to Consultant by the Company
(excluding any compensation received for director service, tax-qualified
retirement plan payments or other non-discretionary compensation for prior
services rendered) will at no time exceed $120,000.00 for any twelve-month
period. Upon the termination of this Consulting Agreement in accordance with
Section 6.A herein, the Company shall have no obligation to pay fees,
commissions, or any other amounts under this Consulting Agreement for Services
or expenses with respect to any period on or after the date of such termination.
2.Consulting Period. Unless earlier terminated as provided for in Section 6,
this Agreement is effective March 6, 2020 (the “Effective Date”) through
September 30, 2020 (such effective period of this Agreement, including any
extensions to the initial term, the “Consulting Period”).
3.Proprietary Information and Invention Assignment Agreement. Prior to any
effectiveness of this Agreement, Consultant shall execute and deliver to the
Company a copy of the Proprietary Information and Invention Assignment Agreement
in the form attached hereto as Exhibit B (the “Proprietary Agreement”).
4.Conflicting Obligations.
a.Conflicts. Consultant certifies that he has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Consulting
Agreement or that would preclude him/her from complying with the provisions of
this Consulting Agreement or any agreements provided for herein. Consultant
agrees that he will not enter into any such conflicting agreement during the
Consulting Period. Consultant’s violation of this Section 4.A will be considered
a material breach under Section 6.A.(i).


1


4820-2066-2966.v8

--------------------------------------------------------------------------------



b.Substantially Similar Designs. In view of Consultant’s access to the Company’s
trade secrets and proprietary know-how, Consultant will not, without the
Company’s prior written approval, design, or assist others in the design of,
identical or substantially similar designs as those developed under this
Consulting Agreement for any third party during the Consulting Period and after
the termination of this Consulting Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to his nondisclosure obligations
under the Proprietary Agreement.
c.Separation. The Company acknowledges that Consultant may now be engaged in
consulting services to other entities and that the Consultant is subject to
confidentiality agreement with other entities. Consultant shall be responsible
for ensuring his compliance with these agreements and any other limitations that
may be imposed on Consultant. Consultant shall use his best efforts to minimize
or avoid any questions of disclosure of, or rights under, any inventions made by
the Consultant in providing the Services to the Company (and to assist the
Company and the Consultant’s other clients in fairly resolving any questions
which may arise). All Services and related documentation in connection with this
Agreement shall be kept completely separate from the Consultant’s other
consulting or research activities in order to avoid any preemptions or overlap
of other rights or obligations of the Consultant.
5.Reports. Consultant will, from time to time during the Consulting Period, keep
the Company advised as to his progress in providing the Services under this
Consulting Agreement. In addition, Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The time required to
prepare such written reports will be considered time devoted to the performance
of the Services.
6.Termination of Consulting Agreement.
a.Termination of Consulting Agreement.
(i)This Consulting Agreement shall terminate upon the expiration of the
Consulting Period. This Consulting Agreement may terminate earlier upon any of
the following:
(1)Assignment of this Agreement by Consultant without the Company’s consent;
(2)Ten (10) days’ notice to Consultant by the Company;
(3)Written notice to Consultant by the Company, effective immediately, of a
Material Breach (as defined below) by Consultant; or
(4)Ten (10) days’ notice to the Company by Consultant.
(ii)For purposes of this Agreement, “Material Breach” shall include failure to
complete the Project (as defined in Exhibit A) in a timely fashion (excluding
the


2
4820-2066-2966.v8

--------------------------------------------------------------------------------



failure to complete tasks or activities caused by circumstances beyond the
control of the Consultant), e.g., habitual neglect, failure to work
cooperatively with Company staff, negligence or wrongdoing in the performance of
Consultant’s duties, or Consultant’s material breach of any provision hereof or
of the Proprietary Agreement.
b.Survival. Upon such termination of this Consulting Agreement, all rights and
duties of the Company and Consultant toward each other shall cease except:
(i)The Company will pay, within thirty (30) days after the effective date of
such termination, all amounts owing to Consultant for Services completed and
accepted by the Company prior to the termination date and related expenses, if
any, submitted in accordance with the Company’s policies and in accordance with
the provisions of Exhibit A; and
(ii)Section 4 (Conflicting Obligations), Section 7 (Independent Contractor; No
Benefits), Section 8 (Indemnification) and Section 10 (Arbitration and Equitable
Relief).
7.Independent Contractor; No Benefits.
a.Independent Contractor. It is the express intention of the Company and
Consultant that he provides the Services as an independent contractor to the
Company. Nothing in this Consulting Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company
during the Consulting Period. Without limiting the generality of the foregoing,
during the Consulting Period, Consultant is not authorized to bind the Company
to any liability or obligation or to represent that he has any such authority
except where expressly delegated by the CEO. Consultant is obligated to report
as income all fees and other compensation that he receives pursuant to this
Consulting Agreement. Further, Consultant acknowledges the obligation to pay
all, as the case may be, corporate or self-employment and other taxes on such
income.
b.No Benefits. During the Consulting Period, Consultant will not receive any
Company-sponsored benefits that the Company may make available to its employees,
including, but not limited to, group health or life insurance, profit-sharing or
retirement benefits. If Consultant were to be reclassified by a state or federal
agency or court as Company’s employee under the Code or otherwise with respect
to the provision of Services hereunder, Consultant will not be eligible to
receive any employee benefits from the Company, except those mandated by state
or federal law, even if by the terms of the Company’s benefit plans or programs
in effect at the time of such reclassification, such employees or
representatives would otherwise be eligible for such benefits.
c.Taxes; Workers’ Compensation and Other Benefits. The Company will not withhold
any taxes from payments made to Consultant related to the Services and will
report gross fees related to the Services, to the extent required by law, on an
IRS Form


3
4820-2066-2966.v8

--------------------------------------------------------------------------------



1099. Consultant is also solely responsible for the payment of all federal,
state, local, or other applicable taxes, income or otherwise, incurred or due as
a result of the receipt of gross fees for Services hereunder, and Consultant
will file, on a timely basis, all tax returns required to be filed by any
federal, state, or local tax authority with respect to the receipt of gross fees
for Services hereunder. Consultant shall make such payments referred to in this
paragraph as are required by law.
8.Indemnification.
a.With regard to the Services provided hereunder, Consultant will indemnify and
hold harmless the Company and its members, managers, directors, officers and
employees from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
or indirectly from or in connection with (i) any negligent, reckless or
intentionally wrongful act of Consultant related to the provision of the
Services hereunder or (ii) any violation or claimed violation of a third party’s
rights resulting in whole or in part from the Company’s use of the work product
of Consultant under this Consulting Agreement. Provided, however, that, except
for intentional or grossly negligent breaches of the Proprietary Agreement
(Exhibit B), the amounts required for indemnification under this paragraph shall
in no event exceed the total fees paid to Consultant for Services provided by
Consultant during the Consulting Period.
b.With regard to the Project, the Company will indemnify and hold harmless
Consultant from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
or indirectly from or in connection with (i) any negligent, reckless or
intentionally wrongful act of the Company or its members, managers, directors,
officers, employees or agents related to the Project or (ii) any violation or
claimed violation of a third party’s rights resulting in whole or in part from
Consultant’s use of any work product or intellectual property provided to
Consultant by the Company under this Consulting Agreement.
c.In no event shall either party be liable to the other party or any of their
respective members, managers, directors, officers and employees for
consequential, special or incidental damages arising under or in connection with
this Consulting Agreement, even if such party has been advised of the
possibility of such damages.
9.Representations.
a.Each party represents that this Consulting Agreement shall, when duly executed
and delivered, constitute the legal, valid and binding obligation of each party,
as applicable, enforceable in accordance with its terms. Each party further
represents and warrants that: (i) it has all rights necessary to enter into and
perform its obligations under this Consulting Agreement (including the
maintenance by Consultant of all applicable state, city, and local business
licenses and permits to perform the Services); (ii) there are no other
contracts, agreements, restrictive covenants or other restrictions preventing
such party from entering into this Consulting Agreement or performing its
obligations


4
4820-2066-2966.v8

--------------------------------------------------------------------------------



hereunder; and (iii) the performance of its obligations pursuant to this
Consulting Agreement shall comply with all applicable laws.
b.Consultant represents, warrants and covenants that he is not, or during the
Consulting Period will not become, the target of or designated under any
sanctions program that is established by statute or regulation of the United
States, Order of the President of the United States or by designations of any
department or agency of the United States government including those
designations reflected in the “list of Specifically Designated Nationals and
Blocked Persons” of the Office of Foreign Assets Control, U.S. Department of the
Treasury or the Office of Inspector General. If Consultant become the target or
of designated under any such sanctions program during the Consulting Period, he
shall immediately notify the Company thereof.
c.Consultant represents and warrants that he has not been debarred pursuant to
the Federal Food, Drug and Cosmetic Act and is not currently excluded, debarred,
suspended, or otherwise ineligible to participate in the federal health care
programs or in federal procurement or non-procurement programs. Moreover, if
Consultant subsequently becomes debarred, excluded, suspended or ineligible as
set forth in the preceding sentence, or is convicted of a criminal offense that
falls within the scope of the federal statute providing for mandatory exclusion
from participation in federal health care programs but has not yet been
excluded, debarred, suspended, or otherwise declared ineligible to participate
in those programs, Consultant agrees to immediately notify the Company of such
event. Failure of Consultant to comply with this provision shall be a material
breach of this Consulting Agreement warranting immediate termination.
10.Arbitration and Equitable Relief.
a.Arbitration. In consideration of Consultant’s rights under this Consulting
Agreement, the Company’s promise to arbitrate disputes under this Consulting
Agreement, and the receipt of compensation paid to Consultant by the Company, at
present and in the future, Consultant agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, member or manager of the Company in its capacity as such or
otherwise), whether brought on an individual, group, or class basis, arising out
of, relating to, or resulting from Consultant’s providing the Services under
this Consulting Agreement or the termination of this Consulting Agreement,
including any breach of this Consulting Agreement, shall be subject to binding
arbitration.
b.Venue. Any arbitration will be conducted at a suitable location in King
County, Washington. If an injunction is sought pursuant to Section E., below,
venue will be before state or federal court sitting in King County, Washington.
c.Procedure. Any arbitration will be administered by the American Arbitration
Association (“AAA”), and the neutral arbitrator will be selected in a manner
consistent with AAA’s national rules for the resolution of business disputes.
The arbitrator shall have the power to decide any motions brought by any party
to the


5
4820-2066-2966.v8

--------------------------------------------------------------------------------



arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing. The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys’ fees
and costs to the prevailing party except as prohibited by law. The Company and
Consultant will each be responsible for their respective administrative and/or
hearing fees charged by the arbitrator or the AAA associated with any
arbitration. The decision of the arbitrator shall be in writing.
d.Remedy. Except as provided by the AAA rules and this Consulting Agreement,
arbitration shall be the sole, exclusive and final remedy for any dispute
between the Company and Consultant. Accordingly, except as provided for by said
rules and this Consulting Agreement, neither the Company nor Consultant will be
permitted to pursue court action regarding claims that are subject to
arbitration. The foregoing notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law.
e.Availability of Injunctive Relief. Either the Company or Consultant may
petition a court for provisional relief, including injunctive relief, but not
limited to, if either the Company or Consultant alleges or claims a violation of
this Consulting Agreement between Consultant and the Company or any other
agreement regarding trade secrets, confidential information, and
nonsolicitation. Consultant understands that any breach or threatened breach of
such an agreement (including this Consulting Agreement) will cause irreparable
injury and that money damages will not provide an adequate remedy therefor and
both Consultant and the Company hereby consent to the issuance of an injunction.
f.Voluntary Nature of Agreement. Consultant acknowledges that he is executing
this Consulting Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. Consultant further acknowledges that he has
carefully read this Consulting Agreement and that he has asked any questions
needed for it to understand the terms, consequences and binding effect of this
Consulting Agreement and fully understands it. Finally, Consultant has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Consulting Agreement.
g.  Prevailing Party. In any litigation or arbitration between the parties
regarding this Consulting Agreement, the prevailing party shall be entitled to
recover from the losing party all reasonable expenses and court costs including,
without limitation, attorneys’ fees and professionals’ fees incurred by the
prevailing party, as may be deemed reasonable and appropriate by the arbitrator
or court of law. A party shall be considered the prevailing party if: (a) it
initiated the litigation or arbitration and substantially obtains the relief it
sought; (b) the other party withdraws its action without substantially obtaining
the relief it sought; or (c) it did not initiate the litigation or arbitration
and judgment is entered for either party, but without substantially granting the


6
4820-2066-2966.v8

--------------------------------------------------------------------------------



relief sought. A party’s right to the foregoing shall not merge with but shall
survive the entry of judgment, and shall extend to appeals and collection.


11.Miscellaneous.
a.Governing Law. This Consulting Agreement shall be governed by the laws of the
state of Delaware without regard to Delaware’s conflicts of law rules.
b.Assignability. Consultant shall not sell, assign or delegate any rights or
obligations under this Consulting Agreement.
c.Entire Agreement. This Consulting Agreement and exhibits constitutes the
entire agreement between the parties with respect to the subject matter of this
Consulting Agreement and supersedes all prior written and oral agreements
between the parties regarding the subject matter of this Consulting Agreement,
except for (i) the Proprietary Agreement to be signed by Consultant and (ii) any
agreement that Consultant has previously entered into with the Company in his
capacity as a member of the Company’s Board of Directors. In the event that any
such agreements or understandings exist, and it is determined that its terms are
in conflict with this Consulting Agreement, the terms of this Consulting
Agreement will prevail.
d.Headings. Headings are used in this Consulting Agreement for reference only
and shall not be considered when interpreting this Consulting Agreement.
e.Notices. All notices, consents, approvals, or other communications hereunder
shall be in writing and shall be deemed given if delivered personally or sent by
overnight courier service, or sent by facsimile or e-mail, promptly confirmed by
overnight courier service, as set forth above, addressed to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice, provided that notice of a change of address shall effective only
upon receipt):
(1) If to Consultant:
Bruce McCreedy, Ph.D.
7224 Summer Tanager Trail
Raleigh, NC 27617


(2) If to the Company, to:
David J. Arthur
2450 Holcombe Blvd.
Suite J-608
Houston, TX 77021




7
4820-2066-2966.v8

--------------------------------------------------------------------------------



Any notice, consent, approval and other communication shall be deemed given, in
the case of overnight courier service, on the next business day following its
deposit with the courier, and, in the case of facsimile or e-mail, upon
transmission if confirmed by courier as set forth above
f.Severability. If any provision of this Consulting Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.
g.Counterparts. This Consulting Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
h.Amendment. This Consulting Agreement may be amended by the parties hereto only
by an instrument in writing signed on behalf of each of the parties hereto.
i.Confidentiality. Neither party shall, at any time disclose to any third party
the terms and conditions of this Consulting Agreement except with the prior
written consent of the other party or by reason of legal compulsion in any legal
proceedings pursuant to law. This Section 11.I shall survive the termination of
this Consulting Agreement for any reason.
j.Expenses of Agreement. The Company shall bear its own attorneys’ fees and
costs with respect to the negotiation of this Agreement.




8
4820-2066-2966.v8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the Effective Date.


CONSULTANT     COMPANY:
/s/ Bruce McCreedy     /s/ David J. Arthur
By: Bruce McCreedy, Ph.D.    By: David J. Arthur        
Title: President and Chief Executive Officer





9
4820-2066-2966.v8

--------------------------------------------------------------------------------



EXHIBIT A
SERVICES, FEES, OTHER COMPENSATION AND EXPENSES


1.Contact. Consultant’s principal Company contact (the “Company Contact”):
Name: David J. Arthur
Title: President and Chief Executive Officer
2.Services.
In your capacity as a consultant under this Consulting Agreement, Consultant
will support the Company’s operations by providing scientific research &
development support services during the Consulting Period (the “Services”). The
Services to be provided by Consultant including the following:
•Spend a minimum of 12 hours per week directing staff, setting R&D direction and
developing clinical strategy options;
•Serve as Acting Chief Scientific Officer reporting to the Salarius CEO and to
the Salarius Board of Directors:
a.Oversee Salarius Scientific Efforts.
b.Actively oversee in Salarius research, development and clinical programs with
all research, development and clinical staff reporting to you.
c.Encourage out-of-the-box scientific and/or clinical thinking, for example,
through posing far-reaching scientific questions that go beyond the established
and ongoing scientific and/or development program(s).


•In consultation with the CEO and the Board, set scientific direction of the
company including most efficient development path for its lead molecule
(SP-2577) by providing scientific advice and guidance relevant to the field of
research, discovery, product development, and clinical development of LSD1
inhibitor therapeutic product candidates.
•Assist CEO on a mutually agreeable as needed basis for presentations and
discussions with potential or existing investors, partners and/or
licensors/licensees regarding the Company including providing scientific
expertise to educating and answering questions for current and potential
investors as needed and with respect to availability;
•Attend and participate in substantially all in person and telephonic meetings
of the Scientific Advisors Board, and adequately prepare prior to, and actively
participate in each meeting. Attend scientific and investor conferences as
mutually agreed; and


1


4820-2066-2966.v8

--------------------------------------------------------------------------------



•Other duties as assigned and consistent with the above.
3.Company Equipment.
Company shall furnish office space and supplies, laptop computer, and other
equipment necessary for Consultant’s use during the Consulting Period, such to
remain the property of the Company.

4.Fees and Other Compensation.
In consideration of the Services performed by Consultant under the Agreement,
the Company will pay to Consultant (i) a one-time payment of $28,817.00 which
shall be made no later than March 15, 2020 and (ii) $13,333.00 a month, which
payments shall be made on the 15th day of each next month, while Services are
performed, which shall be prorated for any partial months of Service. The first
day of service is the Effective Date with the last day of service to be
September 30, 2020. It is agreed that, during the term of this consulting
agreement, compensation paid to Consultant by the Company (excluding any
compensation received for director service, tax-qualified retirement plan
payments or other non-discretionary compensation for prior services rendered)
will not exceed $120,000.00 for any twelve-month period. In performing Services,
Consultant is acting as an independent contractor for Salarius and is solely
responsible for payment of all income and self-employment taxes with respect to
the monthly payment. Consultant hereby agrees that such amount is reasonable and
sufficient given the nature of the Services and Consultant hereby forever waives
and discharges any claim as against Salarius that this Agreement shall be
unenforceable due to insufficient consideration. However, such waiver does not
cover any possible claim of Consultant against Salarius in the event that
Salarius hereafter breaches this Agreement.
5.Reimbursements.
During the Consulting Period, the Company will reimburse Consultant for all
reasonable and actual business expenses incurred by Consultant in providing the
Services pursuant to this Consulting Agreement (“Reimbursements”).
Reimbursements are subject to Consultant’s timely submission of receipts in
accordance with Company policy and within thirty (30) days following the date
such expenses are incurred.


Any Reimbursements in excess of $2,500.00 per month shall require pre-approval
from Consultant’s principal Company contact. The Company’s payment of any
Reimbursements will be made within thirty (30) days following Consultant’s
submission of a proper reimbursement request.




INITIALS:



_______________CONSULTANT___________Date
_____________COMPANY
____________Date






2
4820-2066-2966.v8

--------------------------------------------------------------------------------



EXHIBIT B
image01.jpg [image01.jpg]
Proprietary Information and Invention Assignment Agreement
Employee Name: ____________________
Effective Date: __________
As a condition of, and in consideration of, my employment or continued
employment by Salarius Pharmaceuticals, LLC, a Delaware corporation, or any of
its current or future subsidiaries, affiliates, successors or assigns
(collectively, “Salarius”), I agree to the following:
1.Relationship. This Agreement will apply to my employment relationship with
Salarius. If that relationship ends and Salarius, within a year thereafter,
either re-employs me or engages me as a consultant or other service provider, I
agree that this Agreement will also apply to that later employment or service
relationship, unless Salarius and I otherwise expressly agree in writing. Any
such employment or service relationship between Salarius and me, whether
commenced before, upon or after the Effective Date of this Agreement, is
referred to herein as the “Relationship.”
2.Confidential Information.
(a)Definition. For purposes of this Agreement, “Confidential Information” means
information not generally known or available outside Salarius and information
entrusted to Salarius in confidence by third parties. Confidential Information
includes, without limitation, all Inventions (as defined below), technical data,
trade secrets, know-how, research, product or service ideas or plans, software
code and designs, developments, processes, formulas, techniques, biological
materials, mask works, designs and drawings, hardware configuration information,
information relating to employees and other service providers of Salarius
(including, but not limited to, their names, contact information, jobs,
compensation and expertise), information relating to suppliers and customers
(including, but not limited to, those on whom I called or with whom I became
acquainted during the Relationship), information relating to stockholders or
lenders, price lists, pricing methodologies, cost data, market share data,
marketing plans, licenses, contract information, business plans, financial
forecasts, historical financial data, budgets or other business information.
(b)Protection of Information. At all times during the term of the Relationship
and thereafter, I agree to hold in strictest confidence and not disclose
Confidential Information to any person, firm, corporation or other entity,
without written authorization from Salarius, and not to use Confidential
Information except to perform my obligations to Salarius within the scope of the
Relationship, until such Confidential Information becomes publicly and widely
known and made generally available through no wrongful act of mine or of others
who were under confidentiality obligations as to the item or items involved. I
further agree not to make any copies of Confidential Information except as
authorized by Salarius.


___________
Employee’s Initials



--------------------------------------------------------------------------------



(c)Third Party Information and Other Rights. My agreements in this Section 2 are
intended to be for the benefit of Salarius and any third party that has
entrusted information or physical material to Salarius in confidence. This
Agreement is intended to supplement, and not to supersede, any rights Salarius
may have with respect to the protection of trade secrets or confidential or
proprietary information.
(d)No Disclosure or Use of Information of Others. I will not disclose to
Salarius, or use for its benefit, any confidential information or material in
violation of the rights of my former employers or any third parties. I agree not
to improperly use or disclose, or bring onto the premises of Salarius, any
confidential or proprietary information or material of any third party for which
I have provided or currently provide service.
(e)Confidential Disclosure in Reporting Violations of Law or in Court Filings. I
acknowledge and Salarius agrees that I may disclose Confidential Information in
confidence directly or indirectly to federal, state, or local government
officials, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law or regulation or making other disclosures that are
protected under the whistleblower provisions of state or federal laws or
regulations. I may also disclose Confidential Information in a document filed in
a lawsuit or other proceeding, but only if the filing is made under seal.
Nothing in this Agreement is intended to conflict with federal law protecting
confidential disclosures of a trade secret to the government or in a court
filing, 18 U.S.C. § 1833(b), or to create liability for disclosures of
Confidential Information that are expressly allowed by 18 U.S.C. § 1833(b).
3.Ownership of Inventions.
(a)Definition. For purposes of this Agreement, “Inventions” means discoveries,
developments, concepts, designs, ideas, know how, improvements, inventions,
trade secrets and/or original works of authorship, whether or not patentable,
copyrightable or otherwise legally protectable. This includes, but is not
limited to, any new product, machine, article of manufacture, biological
material, method, procedure, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon. I understand that
“Company Inventions” means any Inventions that I, solely or jointly with others,
author, discover, develop, conceive or reduce to practice, in whole or in part,
during the period of the Relationship, except as provided in Section 3(i)
hereof.
(b)Inventions Retained. I have attached hereto as Exhibit A, without disclosing
any third party confidential information, a complete list describing all
Inventions that, as of the Effective Date, belong solely to me or belong to me
jointly with others, that relate in any way to any of Salarius’ proposed
businesses, products or research and development, and that are not assigned to
Salarius hereunder; or, if no such list is attached, I represent that there are
currently no such Inventions.


___________
Employee’s Initials



--------------------------------------------------------------------------------



(c)Assignment of Company Inventions. I agree that I will promptly make full
written disclosure to Salarius, will hold in trust for the sole right and
benefit of Salarius, and hereby assign to Salarius, or its designee, all of my
right, title and interest in and to any and all Company Inventions throughout
the world, including all copyrights, patent rights, trademark rights, mask work
rights, moral rights, sui generis database rights and all other intellectual
property rights of any sort relating thereto. I further agree that all Company
Inventions are “works made for hire” to the greatest extent permitted by
applicable law. I hereby waive and irrevocably quitclaim to Salarius or its
designee any and all claims, of any nature whatsoever, that I now have or may
hereafter have for infringement of any and all Company Inventions and
intellectual property rights related thereto.
(d)License to Inventions. If in the course of the Relationship I use or
incorporate into any Company Invention any confidential information or
Inventions in which I or a third party has an interest and which is not covered
by Section 3(c) hereof, I will promptly so inform Salarius. Whether or not I
give such notice, I hereby irrevocably grant to Salarius a nonexclusive, fully
paid-up, royalty-free, assumable, perpetual, worldwide license, with full right
to transfer and sublicense, to practice and exploit such confidential
information and Inventions and to make, have made, copy, modify, make derivative
works of, use, sell, import and otherwise distribute under all applicable
intellectual property rights without restriction of any kind.
(e)Moral Rights. To the extent allowed by law, this Section 3 includes all
rights of paternity, integrity, disclosure and withdrawal and any other rights
that may be known as or referred to as “moral rights,” “artist's rights,” “droit
moral” or the like (collectively “Moral Rights”). To the extent I retain any
such Moral Rights under applicable law, I hereby ratify and consent to any
action that may be taken with respect to such Moral Rights by or on behalf of
Salarius and agree not to assert any Moral Rights with respect thereto. I will
confirm any such ratifications, consents and agreements from time to time as
requested by Salarius.
(f)Maintenance of Records. I agree to maintain adequate and current written
records of all Company Inventions made by me (solely or jointly with others)
during the term of the Relationship. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings or any other
format. The records will be available to and remain the sole property of
Salarius at all times. I agree to deliver all such records (including any copies
thereof) to Salarius at the time of termination of the Relationship as provided
for in Section 4 hereof.
(g)Patents and Copyrights. I agree to assist Salarius or its designee, at its
expense, in every proper way to secure Salarius’ or its designee’s rights in the
Company Inventions and any copyrights, patent rights, trademark rights, mask
work rights, moral rights, sui generis database rights or other intellectual
property rights of any sort relating thereto throughout the world, including the
disclosure of information with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations and all other
instruments which Salarius or its designee shall deem necessary to apply for,
obtain, maintain and transfer such rights, or if not transferable, waive such
rights, and in order to assign to Salarius or its designee, and any successors,
assigns and nominees, the sole and exclusive right, title and


___________
Employee’s Initials



--------------------------------------------------------------------------------



interest in and to such Company Inventions, and any copyrights, patent rights,
trademark rights, mask work rights, sui generis database rights and other
intellectual property rights of any sort relating thereto throughout the world.
I agree that my obligation to execute any such instrument or papers shall
continue during and after the end of the Relationship and until the expiration
of the last such intellectual property right to expire in any country of the
world. I hereby irrevocably designate and appoint Salarius and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters of patents, copyright, trademark, mask work
and other registrations related to such Company Inventions. This power of
attorney is coupled with an interest and will not be affected by my subsequent
incapacity.
(h)Online Accounts. I agree that I will register all domains, usernames,
handles, social media accounts and similar online accounts which I register on
behalf of Salarius and which relate to Salarius or its intellectual property
rights (the “Online Accounts”) in the name of Salarius, except to the extent
that such requests by Salarius are prohibited by law. The term “Online Accounts”
shall exclude any domains, usernames, handles, social media accounts and similar
online accounts which I have registered, or may in the future register, under my
name exclusively for my personal use. If any Online Account that is not (or by
the terms of such Online Account cannot be) registered in the name of Salarius
is registered in my name or under my control, I agree to assign ownership and
control of such Online Account to any person designated by Salarius upon
Salarius’ request. I agree to use any Online Account, whether registered in my
name or the name of Salarius, in compliance with any applicable policies or
guidelines of Salarius.
(i)Exception to Assignments. I understand that the Company Inventions will not
include, and the provisions hereof requiring assignment of inventions to
Salarius do not apply to, any Invention which qualifies fully for exclusion
under the provisions attached hereto as Exhibit B. In order to assist in
determining which Inventions qualify for such exclusion, I will advise Salarius
promptly in writing, during and after the term of the Relationship, of all
Inventions solely or jointly authored, discovered, developed, conceived or
reduced to practice by me, in whole or in part, during the Relationship.
4.Salarius Property; Return of Documents. I agree that I have no expectation of
privacy with respect to Salarius’ telecommunications, networking or information
processing systems (including, without limitation, files, e-mail messages and
voice messages) and that my activity and any files or messages on or using any
of those systems may be monitored at any time without notice. I further agree
that any property situated on Salarius’ premises, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Salarius personnel at any time with or without notice. I agree that, at the end
of the Relationship, (a) I will deliver to Salarius (and will not retain, copy
or deliver to anyone else) any and all keys, passes, devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
sketches, laboratory notebooks, materials, flow charts, equipment, other
documents or property developed by me pursuant to the Relationship or otherwise
belonging to Salarius, its successors or assigns, and (b) will sign and deliver
a certificate that certifies to my full


___________
Employee’s Initials



--------------------------------------------------------------------------------



compliance with the provisions of this Section 4 in such form as may be
acceptable to Salarius. I agree that Salarius will be entitled to communicate my
obligations under this Agreement to any future employer or potential employer.
5.At-Will Relationship. I understand and acknowledge that, except as may be
explicitly provided in a separate written agreement with Salarius, my
Relationship with Salarius is “at-will,” as defined under applicable law,
meaning that either I or Salarius may terminate the Relationship at any time for
any reason or no reason, without further obligation or liability, other than
those provisions of this Agreement that explicitly survive the termination of
the Relationship. I agree that, in connection with the termination of my
employment for any reason, I will meet with representatives of Salarius to
assist with the transfer of my duties to other employees, including answering
questions about my work and work product, completing the return of Salarius
property, permitting inspection of personal electronic devices I have used in
connection with my work at Salarius, and confirming my obligations under this
Agreement. 
6.No Conflicts. I represent and warrant that my performance of this Agreement
does not and will not breach any written or oral agreement I have entered into,
or will enter into, with any other party. I will not induce Salarius to use any
Inventions or confidential proprietary information or material belonging to any
other client, employer or other party. I agree not to enter into any written or
oral agreement that conflicts with this Agreement or otherwise creates a
conflict of interest with my service to Salarius.
7.General Provisions.
(a)Governing Law; Venue. This Agreement will be governed by the laws of the
State of Texas, without giving effect to the principles of conflict of laws.
With respect to any disputes arising out of or related to this Agreement, the
parties consent to the exclusive jurisdiction of, and venue in, the state courts
in the State of Texas (or in the event of exclusive federal jurisdiction, the
courts of the Southern District of Texas).
(b)Entire Agreement; Amendments and Waivers. This Agreement sets forth the
entire agreement and understanding between Salarius and me relating to its
subject matter and supersedes all prior discussions and agreements (whether
written or oral) between us with respect thereto. No amendments or waivers to
this Agreement will be effective unless in writing and signed by the party
against whom such amendment or waiver is to be enforced. The failure of either
party to enforce its rights under this Agreement at any time for any period will
not be construed as a waiver of such rights.
(c)Severability. If any provision of this Agreement is deemed void or
unenforceable, such provision will nevertheless be enforced to the fullest
extent allowed by law, and the validity of the remainder of this Agreement will
not be affected.
(d)Successors and Assigns. I understand that this Agreement is personal to me,
that I will not have the right or ability to assign, transfer or subcontract any
of my obligations under this Agreement without the written consent of Salarius,
and that any attempt by me to do so will be void. I further understand that
Salarius may assign its rights and obligations


___________
Employee’s Initials



--------------------------------------------------------------------------------



under this Agreement in whole or part without my consent. This Agreement will be
binding upon my heirs, executors, administrators and other legal
representatives, and my successors and permitted assigns, and will be for the
benefit of Salarius and its successors and assigns.
(e)Remedies. I acknowledge that violation of this Agreement by me will cause
Salarius irreparable harm and therefore agree that Salarius will be entitled to
extraordinary relief in court, including, but not limited to, temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security (or, if such bond or security
is required, I agree that a $1,000 bond will be adequate), in addition to any
other rights or remedies that Salarius may have for a breach of this Agreement.
If any party brings any suit, action, counterclaim or arbitration to enforce or
interpret the provisions of this Agreement, the prevailing party will be
entitled to recover a reasonable allowance for attorneys’ fees and litigation
expenses in addition to court costs.
(f)Waiver of Jury Trial. I KNOWINGLY AND VOLUNTARILY WAIVE THE RIGHT TO A TRIAL
BY JURY OF ANY AND ALL CLAIMS MADE BETWEEN MYSELF AND SALARIUS, WHETHER NOW
EXISTING OR ARISING IN THE FUTURE, INCLUDING WITHOUT LIMITATION ANY AND ALL
CLAIMS, DEFENSES, COUNTERCLAIMS, CROSS-CLAIMS AND THIRD-PARTY CLAIMS ARISING
FROM OR RELATED TO THE NEGOTIATION, EXECUTION, BREACH AND/OR PERFORMANCE OF THIS
AGREEMENT. BY DOING SO, I ACKNOWLEDGE THAT ANY MATTER LITIGATED WOULD BE HEARD
ONLY BY A JUDGE.
(g)Notices. All notices under this Agreement must be in writing and will be
deemed given when delivered personally or by confirmed facsimile or email, one
(1) day after being sent by nationally recognized courier service, or three (3)
days after being sent by prepaid certified mail, to the address of the party to
be noticed as set forth herein or such other address as such party last provided
to the other party by written notice.
(h)Voluntary Execution. I acknowledge and agree that I have carefully read all
of the provisions of this Agreement, that I understand and have voluntarily
accepted such provisions, and that I will fully and faithfully comply with such
provisions.
(i)Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
[remainder of this page left intentionally blank]





___________
Employee’s Initials



--------------------------------------------------------------------------------



The parties have executed this Agreement on the respective dates set forth
below, to be effective as of the Effective Date first above written.

Salarius Pharmaceuticals, LLC
By:    
Name:
Title:
Address:
JLABS at TMC
2450 Holcombe Blvd.
Houston, TX 77021  
Date:   




Employee:
By:    
  Name:
  Address:
Date:   








--------------------------------------------------------------------------------



EXHIBIT A
LIST OF PRIOR INVENTIONSEXCLUDED UNDER SECTION 3(b)



        Title           Date   
Identifying Numberor Brief Description























































































If no inventions, improvements, or original works of authorship are listed, I
hereby represent that I have none to disclose.


___ Additional sheets attached


Signature of Employee: 
Print Name of Employee: 
Date:    




--------------------------------------------------------------------------------



EXHIBIT B
“Company Inventions” will not include, and the provisions of the attached
Agreement requiring assignment of Inventions to Salarius shall not apply to, any
Invention that you developed entirely on your own time without using Salarius’
equipment, supplies, facilities, or trade secret information except for those
Inventions that either (1) relate at the time of conception or reduction to
practice of the Invention to Salarius’ business, or actual or demonstrably
anticipated research or development of Salarius or (2) result from any work
performed by you for Salarius.







